NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               THELMA S. SOMMER,
                 Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2019-1764
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 18-5250, Judge Michael P. Allen.
                ______________________

               Decided: October 4, 2019
               ______________________

   THELMA S. SOMMER, Pasadena, TX, pro se.

    LAUREN MOORE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
TARA K. HOGAN, JOSEPH H. HUNT, ROBERT EDWARD
KIRSCHMAN, JR.; BRANDON A. JONAS, Y. KEN LEE, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
                 ______________________
2                                           SOMMER v. WILKIE




    Before NEWMAN, MOORE, and CHEN, Circuit Judges.
PER CURIAM.
    Thelma S. Sommer appeals a decision of the U.S. Court
of Appeals for Veterans Claims (“Veterans Court”) dismiss-
ing her case for lack of jurisdiction under 38 U.S.C. §§ 7252,
7266(a). Sommer v. Wilkie, No. 19-1508, 2019 U.S. App.
Vet. Claims LEXIS 111 (Vet. App. Jan. 28, 2019) (“Veterans
Court Decision”). Because we too lack jurisdiction, we dis-
miss.
                       BACKGROUND
    Mrs. Sommer is the surviving spouse of United States
Navy veteran, Mr. Charles F. Sommer, Jr. After Mr. Som-
mer’s death in 2005, Mrs. Sommer filed a claim for and was
awarded nonservice-connected death pension benefits.
Sommer v. Wilkie, 739 F. App’x 641 (Fed. Cir. 2018). In
2006, the Veterans Affairs Regional Office (“RO”) termi-
nated her benefits because her annual income exceeded the
Maximum Annual Pension Rate (“MAPR”). Id. Mrs. Som-
mer appealed the termination, but later withdrew that ap-
peal in 2009. In 2010, Mrs. Sommer filed another claim for
benefits, which the RO denied a year later. Id. Mrs. Som-
mer appealed, and the Board of Veterans’ Appeals
(“Board”) denied her claim. Id. Mrs. Sommer then ap-
pealed the Board’s decision to the Veterans Court. Id. The
Veterans Court affirmed the Board and Mrs. Sommer ap-
pealed to this court. Id. On October 9, 2018, we dismissed
the case after concluding that Mrs. Sommer failed to raise
any issue within our limited jurisdiction. Id.
     While the appeal before us was pending, Mrs. Sommer
filed another notice of appeal at the Veterans Court on Sep-
tember 17, 2018. The government moved to dismiss the
appeal for lack of jurisdiction because Mrs. Sommer had
failed to identify an appealable Board decision. The Veter-
ans Court ordered Mrs. Sommer to show cause as to why it
SOMMER v. WILKIE                                             3



should not dismiss her case. It also asked her to provide
the Veterans Court with a copy of the Board decision she
wished to appeal. Mrs. Sommer did not provide any such
decision and stated in response that she needed the money.
Thus, on January 28, 2019, the Veterans Court granted the
government’s motion to dismiss the case for lack of juris-
diction under §§ 7252, 7266(a). Veterans Court Decision,
U.S. App. Vet. Claims LEXIS 111, at *1. The Veterans
Court issued a final judgment on February 28, 2019, after
denying Mrs. Sommer’s request for reconsideration in
which she again failed to identify an appealable Board de-
cision and simply stated that she needed her husband’s re-
tirement. J.A. 13–14.
    Mrs. Sommer appeals the Veterans Court’s decision to
this court seeking to invoke our jurisdiction under 38
U.S.C. § 7292(a).
                         DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Pursuant to 38 U.S.C.
§ 7292(a), we may review “the validity of a decision of the
[Veterans] Court on a rule of law or of any statute or regu-
lation . . . or any interpretation thereof (other than a deter-
mination as to a factual matter) that was relied on by the
[Veterans] Court in making the decision.” Except with re-
spect to constitutional issues, we “may not review (A) a
challenge to a factual determination, or (B) a challenge to
a law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2).
    Here, the Veterans Court’s decision involved only the
application of the law to fact. The Veterans Court applied
§§ 7252 and 7266(a), which limit its jurisdiction to appeals
from final Board decisions, to the facts in this case—that
Mrs. Sommer failed to appeal a final Board decision. Thus,
we lack jurisdiction to review this question.
4                                      SOMMER v. WILKIE




                     CONCLUSION
    Because we lack jurisdiction over Mrs. Sommer’s ap-
peal, we dismiss.
                     DISMISSED
                        COSTS
    No costs.